DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,993,166 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Co-Pending Application
Regarding claim 1: A method for data transmission, applied to an electronic device that uses a plurality of wireless communication links, the method comprising: acquiring a first data packet to be sent; determining a first data stream to which the first data packet belongs; detecting a link state of the first data stream; when the link state of the first data stream is an establishing state and the first data packet is sent for a first time, selecting a first wireless communication link from the plurality of wireless communication links for the first data packet, and marking the first data packet according to a first link identifier of the first wireless communication link; and sending the first data packet through a network interface of the first wireless communication link according to the first link identifier; wherein selecting the first wireless communication link from the plurality of wireless communication links for the first data packet comprises: querying a preset correspondence relationship to determine the first wireless communication link corresponding to the first data stream, wherein the preset correspondence relationship comprises a correspondence relationship between data streams and the plurality of wireless communication links.
Regarding claim 1: A method for data transmission, applied to an electronic device that uses a plurality of wireless communication links, the method comprising: acquiring a first data packet to be sent; determining a first data stream to which the first data packet belongs; detecting a link state of the first data stream; when the link state of the first data stream is an establishing state and the first data packet is sent for the first time, selecting a first wireless communication link from the plurality of wireless communication links for the first data packet, and marking the first data packet according to a first link identifier of the first wireless communication link; sending the first data packet through a network interface of the first wireless communication link according to the first link identifier; and when the first data packet is not sent for the first time, selecting a second link identifier of a second wireless communication link to mark the first data packet, and sending the first data packet through a network interface of the second wireless communication link according to the second link identifier, wherein the second wireless communication link is a different wireless communication link from the first wireless communication link.

Regarding claim 3: The method according to claim 1, wherein selecting the first wireless communication link from the plurality of wireless communication links for the first data packet comprises: querying a preset correspondence relationship to determine the first wireless communication link corresponding to the first data stream, wherein the preset correspondence relationship comprises a correspondence relationship between data streams and the plurality of wireless communication links.


	As can be seen in the table above, the Independent claim 1, and claim 3 of the Patent ‘166 substantially disclose the claims of the instant application, such that, the allowance of the claims in the instant application would unjustifiably time-wise extend the rights of the ‘166 Patent. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2019/0190835 A1), in view of Shelar et al. (US 2019/0319873 A1) and further in view of Zhang et al. (US 2014/0185519 A1).
Regarding claims 1, 12, and 16, Sung a method and device for data transmission, applied to an electronic device that uses a plurality of wireless communication links, the method comprising:
acquiring a first data packet to be sent (par.[0129] discloses that the packet received is a first packet for a new first data session, see e.g. “Data packet 1301 may also be the first data packet of a data session generated by communications device 106”);
determining a first data stream to which the first data packet belongs (par.[0127] which discloses that a unique session/stream identification);
detecting a link state of the first data stream (fig.10 element 1002 and par.[0127] discloses that the packet received is for a new data session);
when the link state of the first data stream is in an establishing state and the first data packet is sent for the first time (par.[0127] wherein the packet received is a first packet for a new data session in which no links have been established. Steps 1003-1005 proceed after the detection of the new session in which no links have been established for said session, par.[0140] which recites, in part, “In one example, step 1002 is performed only [on] a new data session [which] is detected and the data session satisfies a MC”), selecting a first wireless communication link from the plurality of wireless communication links for the first data packet (par.[0137] and fig.10 element 1006 which discloses selecting a connection which has the lowest link); and 
sending the first data packet through a network interface of the first wireless communication link according to the first link identifier (fig.10 element 1007, par.[0140]).
While the disclosure of Sung substantially discloses the claimed invention, it does not explicitly disclose and marking the first data packet according to a first link identifier of the first wireless communication link.
In an analogous art, Shelar discloses marking the first data packet according to a first link identifier of the first wireless communication link (par.[0089] which recites, in part, “the intermediary device may identify a new connection identifier corresponding to the selected link and may send packets with the new connection identifier”. Also, par.[0094] which recites, in part, “For packets 540 in accordance with multipath communications protocols, the header of the packet 540 may include a connection identifier (CID) corresponding to one of the links 560a-n between the client 102 and the server 106”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection establishment and link selection methods as discussed in Sung, with the link selection methods as discussed in Shelar. The motivation/suggestion would have been to seamlessly receive additional packets of a same stream at the first device, allowing for policies and link selections to be applied to future packets (Shelar: par.[0089]).
While the disclosure of Sung and Shelar substantially discloses the claimed invention, they do not disclose:
querying a preset correspondence relationship to determine the first wireless communication link corresponding to the first data stream, wherein the preset correspondence relationship comprises a correspondence relationship between data streams and the plurality of wireless communication links.
However, Zhang discloses these features, for example Zhang discloses:
querying a preset correspondence relationship to determine the first wireless communication link corresponding to the first data stream, wherein the preset correspondence relationship comprises a correspondence relationship between data streams and the plurality of wireless communication links (par.[0011] which recites, in part, “a telecommunications device configured to select, for each network packet to be sent, a network connectivity of the telecommunication device. A network connectivity, as the term is used herein, is a network that is available for connection to the telecommunication device. The telecommunication device utilizes metrics associated with each network connectivity, the metrics varying based on location, network type, and network operator, to select the network connectivity that is to be used to send the network packet. The connectivity metrics are evaluated based on user routing criteria and, optionally, attributes of the network packet to be sent. The use of these criteria, metrics, and attributes enables the telecommunication device to select an "optimal" network connectivity for each network packet. "Optimal" may be defined based on the degree to which connectivity metrics meet the user routing criteria given specific network packet attributes (or, if attributes are not used/available, given default network packet attributes). The user routing criteria may be dynamically updated, responsive either to changes by a user, by a service, or by a network operator. This technique for network connectivity selection based on user routing criteria, connectivity metrics, and packet network attributes, any of which may change from packet to packet, supports a wide variety of routing scenarios.”. Which discloses that a number of criteria such as user preference and connectivity metrics are used for associating application packet streams with network connectivity links, thus an application packet has a correspondence to network links/connectivity’s that are previously determined).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Sung for sending packets over different links, with the disclosure of Shelar teaches appending the link identifier to the packet stream, with the disclosure of Zhang which teaches that the packet stream should be transmitted over a link that corresponds with the quality of service of the stream. The motivation/suggestion would have been to maintain a quality of service for users that expect said quality of service while using said device. 

Regarding claims 2 and 13, Shelar discloses when the link state of the first data stream is an established state, marking the first data packet according to a link identifier of the first data stream, and sending the first data packet through a network interface of a corresponding wireless communication link according to the link identifier of the first data packet, wherein the established state is used for indicating that a server has responded to the first data stream (par.[0089] which recites, in part, “the intermediary device may identify a new connection identifier corresponding to the selected link and may send packets with the new connection identifier”. Also, par.[0094] which recites, in part, “For packets 540 in accordance with multipath communications protocols, the header of the packet 540 may include a connection identifier (CID) corresponding to one of the links 560a-n between the client 102 and the server 106”).

Regarding claim 3, Zhang discloses:
wherein the data streams are data streams of at least one data transmission task of the electronic device, each data transmission task is associated with an application started by the electronic device, and each data transmission task comprises one or more data streams (par.[0016 - 0018] which teaches receiving packet streams from applications 108 of the user device, and receiving network packets 106 at the packet routing modules which uses predetermined dynamic network selection parameters to choose a particular link/network connectivity to transmit the packet).

Regarding claims 4 and 14, Zhang discloses:
Establishing the preset correspondence relationship according to a preset data stream splitting strategy (par.[0029] which recites, in part, “The network selection module 114 selects a network connectivity 110 for each received network packet 106 and may do so substantially when that network packet 106 is received or at a later time. Each selection is based on user routing criteria 116, connectivity metrics 118, and attributes 120 of the network packet 106 for which the network connectivity 110 is being selected. The connectivity metrics 118 may vary from moment to moment and from location to location, and the attributes 120 may be different for each network packet 106. Even when there is no substantial change in connectivity metrics 118 or attributes 120 between the receiving of two network packets 106, updates to the user routing criteria 116 may result in the network selection module 114 selecting different network connectivities 110.” That is when the packet routing module receives packets 106b and 106c they may be transmitted over different connectivities based on the metrics/parameters described/established above).

Regarding claims 5 and 15, Zhang discloses:
determining channel quality parameters of each wireless communication link in the plurality of wireless communication links (par.[0030] which teaches channel quality parameters of the network connectivities), wherein the channel quality parameters comprise at least one of a transmission delay and a transmission rate (par.[0030] which discloses packet delay, loss, jitter, and par.[0028]); and 
establishing the preset correspondence relationship between the data streams and the wireless communication links according to the channel quality parameters of the wireless communication links and preset parameters of the data streams (par.[0028 – 0030]).

Regarding claim 6, Zhang discloses:
determining device capability information of a wireless communication module of the electronic device (par.[0016 – 0017 and 0029 - 0035] teaches determining the User Routing Criteria); and 
establishing the preset correspondence relationship between the data streams and the wireless communication links according to the device capability information of the wireless communication module and preset parameters of the data streams (par.[0016 – 0017 and 0029 – 0035]).

Regarding claim 7, Zhang discloses:
wherein the preset parameters of the data streams comprise at least one of a data amount, a type, and a priority; and 
the priority comprises at least one of the following: an importance level, a task type level, and a security level (par.[0013, 0019 and 0045]).

Regarding claim 8, Zhang discloses:
wherein the first data packet is a data packet generated by the electronic device; or, the first data packet is a data packet received by the electronic device (fig.2 shows uplink and downlink 216).

Regarding claim 10, Zhang disclsoes:
wherein the preset correspondence relationship further comprises a correspondence relationship between the wireless communication links and preset parameters of the data streams, and selecting the first wireless communication link from the plurality of wireless communication links for the first data packet comprises: querying the preset correspondence relationship according to values of the preset parameters of the first data stream, and determining the first wireless communication link corresponding to the values of the preset parameters of the first data stream (fig.2 packet routing module, and par.[0029 – 0035]).

Regarding claim 9, Zhang discloses:
a correspondence relationship previously configured by a user (par.[0011] which recites, in part, “The user routing criteria may be dynamically updated, responsive either to changes by a user, by a service, or by a network operator.”) and a default correspondence relationship in the electronic device (par.[0011] which recites, in part, “attributes of the network packet to be sent. The use of these criteria, metrics, and attributes enables the telecommunication device to select an "optimal" network connectivity for each network packet. "Optimal" may be defined based on the degree to which connectivity metrics meet the user routing criteria given specific network packet attributes (or, if attributes are not used/available, given default network packet attributes).”); and 
selecting the first wireless communication link from the plurality of wireless communication links for the first data packet comprises (fig.5 element 506): 
when there is no correspondence relationship previously configured by the user or there is no wireless communication link corresponding to the first data packet found according to the correspondence relationship previously configured by the user, determining the first wireless communication link corresponding to the first data packet according to the default correspondence relationship in the electronic device (par.[0066] which teaches when first packets are received the module determines which network/link to transmit the packet).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art Bruno (US 2008/0114892 A1) describes receiving a packet for a new flow (fig.2 element 205) determining whether a flow/route combination exist for said received packet (fig.2 element 210) determining if the packet has been classified (fig.2 element 220) and proceeding to classify the flow and use a default route to transmit the packet or flow of packets. The disclosure does not teach:
“wherein the default correspondence relationship in the electronic device comprises an order of the plurality of wireless communication links; and determining the first wireless communication link corresponding to the first data packet according to the default correspondence relationship in the electronic device comprises: selecting a wireless communication link according to the order of the plurality of wireless communication links as the first wireless communication link”. That is, the disclosure of Bruno teaches the use of a particular default link and does not disclose selecting a link from a plurality of default links based on an order of the links.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuukankorpi et al. (US 2003/0002494 A1) “Processing of Data Packets Within a Network Element Cluster”
Livet et al. (US 2006/0221998 A1) “Method and Apparatus for Performing Dynamic Link Selection”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411